DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
This office action is in response to amendment/reconsideration filed on 08/09/2021, the amendment/reconsideration has been considered. Claims 1-23 are pending for examination as cited below.	

Terminal Disclaimer
The terminal disclaimer filed on 08/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.: 10044787 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim 1-23 are allowed over cited references on the record.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the response filed on 08/09/2021 with respect to the claim limitations point out the reason claims are patentable over the prior art of record in addition to the reasons cited for the parent application which is now issued and patented. Thus, the reason for 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bignon et al. (Pub. No.: US 2014/0223556 A1) is considered one of the most pertinent art in the field of invention and discloses, a method is provided for attack detection and protection of a set of virtual machines in a system, which includes at least one first host server hosting said set of virtual machines. The method includes: receiving an attack detection message regarding a virtual machine, triggering a first migration of the virtual machine from the first host server toward a security system, and receiving an attack treatment message regarding the migrated virtual machine.
Sing et al. (Pub. No.: US 2013/0074181 A1) is yet another one of the closest art in the field of invention and discloses, a technique for detecting that virtual data center services provided to one of at least two customers are being subjected to an attack, wherein the virtual data center services are provided to the least two customers using a same first set of physical servers via a first network element such as a physical access switch, and responsive to detecting that virtual data center services provided to the one of the at least two customers are being subjected to an attack (e.g., a virus or denial of service attack), the technique causes the virtual data center services provided to the one of the at least two customers to be migrated to, e.g., instantiated on, a second set of physical servers that is not accessible via the first network element.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446